Citation Nr: 1229175	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-38 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chloracne.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a head injury (claimed as postconcussion syndrome).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The RO found that new and material evidence had not been presented to reopen claims of entitlement for chloracne and a head injury (claimed as postconcussion syndrome).

A review of the Virtual VA paperless claims processing system revealed additional medical evidence pertinent to the present appeal. As discussed in the analysis portion of this decision, this material has been carefully reviewed by the Board.


FINDINGS OF FACT

1. A June 2008 Board decision denied the Veteran's claim for service connection for chloracne on the basis that the Veteran did not have a current disability.

2. Evidence received since the June 2008 Board decision relates to an element of the claim that was found to be lacking, but does not raise a reasonable possibility of substantiating the claim.

3. A September 1999 rating decision denied the Veteran's claim for service connection for a head injury on the basis that there was no record of treatment in service for a head injury.

4. Evidence received since the September 1999 rating decision relates to an element of the claim that was found to be lacking, but does not raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

1. The June 2008 Board decision denying service connection for chloracne is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).

2. Evidence received since the June 2008 rating decision denying service connection for chloracne is not new and material. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3. The September 1999 rating decision denying service connection for a head injury (claimed as postconcussion syndrome) is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4. Evidence received since the September 1999 rating decision denying service connection for a head injury (claimed as postconcussion syndrome) is not new and material. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed.Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete his claims.  

The Veteran was notified in a November 2009 letter as to the evidence needed to substantiate his petitions to reopen the claims for service connection. The letter complied with the Court of Appeals for Veterans' Claims (Court) decision in Kent v. Nicholson, 20 Vet.App. 1 (2006). The letter also notified the Veteran of the information, medical and law, necessary to substantiate his claim pursuant to 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b). The letter also advised the Veteran of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006).  

The Board notes that the record reflects that the Veteran is receiving compensation from the Social Security Administration (SSA). The Veteran's representative expressly stated in the January 2008 hearing before the Board "that [the Veteran] receives Social Security disability benefits because of hypertension and chest pains." There is no indication that these records are pertinent to the claim on appeal. See Voerth v. West, 13 Vet.App. 117, 121 (1999) (VA only must obtain SSA records when they may be relevant). 

In regard to the duty to assist, no VA examination has been provided for the petition to reopen the claim for service connection. However, VA has no duty to provide an examination or obtain a medical opinion prior to deciding a petition to reopen a claim that has been finally denied. 38 C.F.R. § 3.159(c)(4)(iii) (2011). 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and post-service treatment records. Although the Veteran has alleged that additional service treatment records remain outstanding, the claims file indicates that his service treatment record is complete. The record, as it existed at the time of the September 1999 rating decision for his head injury, shows that the RO took appropriate steps to search for any additional records, but received negative responses. 

While the Veteran alleged that he received treatment for a skin condition at a clinic in Da Nang, he does not contend and there is no evidence that treatment records were generated. Although the Board could remand the Veteran's chloracne claim for the collection of additional evidence, the claims file indicates that the Veteran's service treatment records are complete. See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran).

While the Veteran has also reported receiving treatment at Regional Medical Center, the record reflects that the RO took appropriate steps to request these records, and received negative responses. Further, in the Veteran's October 2009 petition to reopen his claim for a head injury, he states that all medical records pertaining to this matter are located within VA. 

A March 1970 service treatment record indicates that the Veteran reported being in an altercation with the police and being hit in the head at some point in 1969. Although the Board could remand the Veteran's claims file for the collection of additional evidence, there is no indication that police reports concerning the alleged fight with police in 1969 exist or that the Veteran any pertinent medical evidence was generated. See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran).

The duties to notify and assist have been satisfied and all evidence pertinent to the claim, and available to VA, has been obtained. There is sufficient evidence on file in order to make a decision and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed.Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

New and Material Evidence

The Veteran is seeking to reopen claims of entitlement to service connection for chloracne and a head injury (claimed as postconcussion syndrome). A claim for service connection for chloracne was previously considered and denied in a June 2008 Board decision. The Board denied the chloracne claim on the basis that the record did not establish that the Veteran developed chloracne to a compensable degree within the presumptive period and that the Veteran did not have a current disability. The Veteran did not timely appeal the denial of service connection for chloracne, so the June 2008 Board decision represents the last final decision on this matter. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302. A claim for service connection for a head injury (claimed as postconcussion syndrome) was previously considered and denied in a September 1999 rating decision. The RO denied the head injury claim on the basis that there was no in-service treatment for a head injury. The Veteran did not timely appeal the denial of service connection for a head injury so the September 1999 rating decision represents the final decision on this matter. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302.

Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet.App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet.App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Cook v. Principi, 318 F.3d 1334, 1339 (Fed.Cir. 2002) (en banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed.Cir. 2005). A claimant may submit an application or claim to reopen a disallowed claim and VA must provide some limited assistance. See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed.Cir. 2003) (VA will perform document gathering assistance even before the claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2009).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet.App. 167, 171 (1996); McGinnis v. Brown, 4 Vet.App. 239, 244 (1993). The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim. The Board will therefore undertake a de novo review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States Court of Appeals for Veterans Claims held that when a claimant seeks to reopen a previously denied claim, VA must examine the bases for the denial in the prior decision and advise the claimant what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. This notification obligation was accomplished by way of a June 2011 letter.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In Shade v. Shinseki, 24 Vet.App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) creates a low reopening threshold that does not require new and material evidence as to each previously unproven element of a claim. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet.App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed.Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record. 

Chloracne

At the time of the June 2008 Board decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and transcript of a January 2008 hearing before the Board. During the Veteran's September 1968 entrance examination, he reported that he had skin diseases in the past. The entrance examiner noted that these were "[b]enign skin rash[es]." The Veteran's August 1970 separation exam does not note any skin abnormalities. The Veteran's VA treatment records reflect reports of dry skin in November 2005, December 2005, June 2006, and December 2006. During the Veteran's January 2008 hearing before the Board, the Veteran reported that he had received treatment at a clinic in Da Nang for a skin condition while serving in Vietnam. The Veteran went on to report that since his discharge, he had been "told [he] had a case of dried skin and it was real bad" but that the skin condition "went away over a period of time" and he did not currently experience any problems with his rash.
 
The June 2008 Board decision reflects that the Board found that the Veteran did not develop chloracne to a compensable degree within the one (1) year presumptive period and did not have a current chloracne disability. He submitted an October 2009 petition to reopen his claim.

Subsequent to the June 2008 Board decision, VA treatment records were added to the claims file. The evidence submitted subsequent to the rating decision is new, in that it was not previously of record. However, the newly submitted evidence is not material. The Veteran's VA treatment records reflect numerous complaints of skin problems. The Veteran's VA treatment records reflect that the Veteran reported to the Emergency Department in October 2009 with a "scaly eczematous type rash to ears, face, neck, upper torso and bilateral UE." The Emergency Department note went on to diagnose the Veteran with a "[r]ash ([d]rug reaction? [s]econdary fungal and bacterial infection)." As mentioned above, the Veteran's Virtual VA paperless claims processing system records revealed additional VA treatment records showing that the Veteran was treated multiple times in June 2011 and August 2011 for complaints of poison ivy. Notably, the Veteran was admitted to the Memphis VA Medical Center (VAMC) on August 26, 2011 for "cellulitis, rash - failure of outpatient therapy." The Veteran remained in the Memphis VAMC until August 29, 2011 when he was discharged on oral medications. The Veteran was also seen by VA dermatology and VA primary care in October 2011 and December 2011 for various skin conditions including suspicion of photo distributed dermatitis, contact dermatitis, and poison ivy. There is nothing in the Veteran's VA treatment records establishing that the Veteran was diagnosed with chloracne to a compensable degree within the one (1) year presumptive period or currently diagnosing him with chloracne. Further, there is no evidence (other than the Veteran's unsupported lay statements) that he has any skin disorder associated with his active duty service.

As there remains no evidence reflecting that the Veteran developed chloracne to a compensable degree within the one (1) year presumptive period, or that he has ever had chloracne, the evidence is not new and material as it does not raise a reasonable possibility of substantiating the claim. 

For the foregoing reasons, the criteria under 38 C.F.R. § 3.156(a) have not been met, and the application to reopen the claim of entitlement to service connection for chloracne must be denied. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Head Injury (claimed as postconcussion syndrome)

At the time of the September 1999 rating decision, the evidence of record consisted of the Veteran's service treatment records and VA treatment records. The Veteran's entrance and separation examinations do not note any head or neurologic problems. The Veteran's service treatment records do not reflect treatment for an in-service head injury. However, the Veteran's March 1970 service treatment record does report that he "sustain[ed] blows to [the occipital] region in a fight with the police a year ago." Radiograph reports from March 1970 reflect that no fractures were noted. The Veteran was seen in April 1970 for continued headaches, and was given a provisional diagnosis of "[p]ost concussion syndrome." The Veteran was referred to neurology in July 1970 with a provisional diagnosis of "[p]sychomotor epilepsy likely post concussion syn[drome]." The Veteran was seen by neurology in August 1970. The August 1970 neurologist opined that his headaches were "prob[ably] on [a] functional basis" and did not feel that evidence of organic disease existed.

The Veteran's VA treatment records associated with the claims file at the time of the September 1999 rating decision reflect that he sought treatment for a head injury incurred on November 2, 1979 while intoxicated. He was admitted for a possible subdural hematoma on November 6, 1979 following continued disorientation and was discharged on November 9, 1979 with a diagnosis of "probably cerebral concussion."
 
The September 1999 rating decision reflects that the RO found that the Veteran had no in-service treatment for a head injury, and that the only treatment for a head injury of record had occurred in November 1979 and could not be attributed to his service. The RO found that the Veteran's claimed head injury was not incurred in or aggravated by his service. The Veteran submitted an October 2009 petition to reopen his claim and stated that "[a]ll medical records pertaining to this matter are located at [VA Medical Center] Memphis and Archives."

Subsequent to the September 1999 rating decision, VA treatment records and the transcript of a January 2008 hearing before the Board were added to the claims file. The evidence submitted subsequent to the rating decision is new, in that it was not previously of record. However, the newly submitted evidence is not material because it does not support the existence of a nexus between the Veteran's claimed head injury and his military service. As mentioned above, the Veteran's Virtual VA paperless claims processing system records revealed pertinent medical evidence. Specifically, the Veteran's VA treatment records reflect that in March 2006, the Veteran inquired about possible psychomotor epilepsy. Despite the Veteran's report that he had been hospitalized following a head injury in 1969 and was diagnosed with psychomotor epilepsy in service, the physician opined that due to the Veteran's current coughing and passing out, the condition sounded like post-tussive syncope and referred the Veteran to VA neurology. The Veteran's May 2006 neurology examiner opined that "[the Veteran's history] is not real suggestive of seizure disorder." The Veteran's VA treatment records go on to reflect that he "ha[d] difficulty reading and understanding instructions" in November 2011. A clinical warning was added to the Veteran's VA treatment records in December 2011 stating that the "[Veteran] reads below 4th grade level. Do not rely on [prescription] labels or written instructions." 

As there remains no evidence reflecting that the Veteran's claimed head injury was incurred in or aggravated by service, the evidence is not new and material as it does not raise a reasonable possibility of substantiating the claim. 

For the foregoing reasons, the criteria under 38 C.F.R. § 3.156(a) have not been met, and the application to reopen the claim of entitlement to service connection must be denied. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

1. New and material evidence has not been presented to reopen a claim of entitlement to service connection for chloracne.

2. New and material evidence has not been presented to reopen a claim of entitlement to service connection for a head injury (claimed as postconcussion syndrome).



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


